Citation Nr: 0104143	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility to Chapter 35 educational 
benefits.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to September 
1946 and from June to September 1947.  He died in November 
1990, and the appellant is his widow.  This appeal arises 
from a June 1999 rating decision of the Department of 
Veterans Affairs (VA), Jackson, Mississippi, regional office 
(RO).  


REMAND

The appellant essentially contends that the veteran's 
nicotine addiction, which began during service, resulted in 
heart disease and/or chronic obstructive pulmonary disease, 
and that these disabilities caused or contributed 
substantially to cause to his death in November 1990.

The Board notes that recently passed legislation prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  38 U.S.C.A. § 1103 (West Supp. 1999).  However, 
this new section applies only to claims filed after June 9, 
1998.  Thus, the question of the proper date of the 
appellant's claim, which is not clear at this time, must be 
resolved prior to further consideration of this case.  

The Board notes that the appellant initially filed her claim 
in April 1998.  In a rating decision dated September 1, 
1998, the RO denied the appellant's claims for service 
connection for the cause of the veteran's death and for 
eligibility to Chapter 35 educational benefits.  The 
appellant was notified of this decision by a letter dated 
September 3, 1998. 

Additional medical evidence was received in June 1999.  
Subsequently, a rating decision dated in June 1999 again 
denied service connection for the same issues.  A notice of 
disagreement was received on September 10, 1999.  (This 
notice of disagreement was received more than one year after 
the date of notification of the September 1998 rating 
decision, and it specifically expressed disagreement with 
the June 1999 rating decision).  

The statement of the case issued in September 1999 treated 
the issues on the merits.  However, given the unusual 
procedural circumstances of the case, the questions that 
must be resolved are whether the September 1999 notice of 
disagreement was a timely notice of disagreement with 
respect to the September 1998 rating decision, and, if not, 
whether the appellant has submitted evidence sufficient to 
reopen the previously denied claims.  As noted above, 
determination of the date of the veteran's claim will be 
critical to the determination of her contentions.

In Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) the 
Federal Circuit held that "the Board does not have 
jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Due process considerations require that the 
appellant be apprised of the applicable law and regulations 
which have not been provided her.

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law, if appropriate.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)). 

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO must determine first whether 
the September 1999 notice of disagreement 
was a timely notice of disagreement with 
respect to the September 1998 rating 
decision.

If so, the RO may wish to obtain the 
veterans' terminal hospitalization 
records and undertake any other 
development as required by the VCAA. 

If not, the RO must determine whether 
evidence submitted since the September 
1998 rating decision that denied the 
appellant's claims for service connection 
for the cause of the veteran's death, and 
for eligibility to Chapter 35 educational 
benefits, is new and material under the 
regulatory language of 38 C.F.R. 
§ 3.156(a) (2000).  See Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998).  If the 
evidence is determined to be new and 
material, the RO should then adjudicate 
the claims on the merits.  In either 
case, the RO must then provide the 
appellant and her representative with an 
appropriate supplemental statement of the 
case which addresses the RO's 
determination and includes the 
appropriate laws and regulations 
governing reopening previously denied 
claims.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


